Citation Nr: 0511243	
Decision Date: 04/20/05    Archive Date: 04/27/05	

DOCKET NO.  03-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
peptic ulcer disease (PUD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnson, Counsel



INTRODUCTION

The veteran was a prisoner of war of the Japanese Government 
from April to August 1942, and he served with the Regular 
Philippine Army from April 1945 to June 1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines.  In September 
2004, the Board remanded the issue now on appeal for the 
issuance of a statement of the case in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  Such statement 
of the case was issued in October 2004 and the veteran 
submitted a substantive appeal in December 2004.  During the 
most recent remand, the RO took further action to grant 
service connection for heart disease with a 60 percent 
evaluation and granted entitlement to a total rating based 
upon individual unemployability.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran's service-connected peptic ulcer disease is 
not shown to have been active for the last several years and 
symptoms are shown not to be recurring more than once or 
twice per year.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.655, 4.1, 4.3, 4.7, 4.10, 4.14, Diagnostic Code 7305 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The VCAA and regulations implementing 
this liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was not provided formal VCAA notice prior to the 
rating decision on appeal issued in September 2002.  He was, 
however, subsequently provided formal VCAA notice during the 
pendency of this appeal in August 2003, and again in November 
2003.  These notifications informed the veteran of the 
evidence necessary to substantiate his claim, the evidence it 
was necessary that he submit, and the evidence which VA would 
collect on his behalf.  The veteran was provided the 
regulatory implementation of VCAA and the regulation 
governing compensable evaluations for PUD in an October 2004 
statement of the case.  The veteran was provided a VA 
examination for ulcer in August 2002.  It is noteworthy, 
however, that the RO twice subsequently scheduled the veteran 
for additional examinations of peptic ulcer disease and the 
veteran failed to report for these examinations of which he 
was duly notified in June 2002 and August 2003.  Although the 
veteran claimed an inability to attend these examinations, 
any evidence which they might have revealed is not available 
for review in conjunction with his claim.  All records of the 
veteran's continuing treatment with VA were collected for 
review.  The veteran submitted private and other evidence in 
support of his claim.  The August 2002 VA examination is 
adequate for rating purposes.

The veteran does not argue nor does the evidence on file 
indicate that there remains any additional relevant evidence 
which is uncollected for review.  The Board finds no 
reasonable possibility that any additional relevant evidence 
is available.  The Board finds that the veteran has been 
notified of the evidence he must submit and the evidence VA 
would collect on his behalf, he has been requested to submit 
any evidence he might have in his possession, and the duties 
to assist and notify of VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) is used for 
evaluating the degree of disability in claims for disability 
compensation.  The provisions of the Schedule represent the 
average impairment in earning capacity resulting from those 
disabilities, as far as can be determined.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

The veteran's service-connected peptic ulcer has historically 
been evaluated under schedular criteria for duodenal ulcer.  
A duodenal ulcer which is mild with recurring symptoms once 
or twice per year warrants a 10 percent evaluation.  Duodenal 
ulcer which is moderate with recurring episodes of severe 
symptoms 2 or 3 times per year, averaging 10 days in 
duration, or with continuous moderate manifestations warrants 
a 20 percent evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

Analysis:  The veteran has been service connected for 
"peptic ulcer disease, scar stage" with a 10 percent 
evaluation effective from June 1990.

Following the veteran's claim for increase, he was provided a 
VA examination in August 2002.  The previous VA examination 
had been conducted in 1990.  The veteran complained of on and 
off epigastric distress, once per month, relieved by 
medication.  His only treatment had been by Tagamet.  He had 
no loss of appetite.  The veteran had weighed 82.8 kilograms 
in 1990 and currently weighed 84.5 kilograms.  No weight loss 
was demonstrated.  There were no complaints of vomiting, 
hematemesis or melena.  There was no circulatory disturbance 
after meals, hypoglycemic reactions, diarrhea, constipation 
or episodes of colic distention.  There were no signs of 
anemia.  Examination revealed the abdomen to be soft with 
slight epigastric tenderness.  There was normal active bowel 
sounds and no palpable masses.  An upper GI air contrast with 
barium showed normal soft tissue and gas outlines.  There was 
a funnel-shaped antral segment with relatively decreased 
distensibility.  No intraluminal mass or ulceration was 
noted.  The duodenum was grossly normal.  The diagnosis was 
"history of duodenal ulcer (PUD)."  

There is an essential absence of any records during the 
pendency of this appeal showing that the veteran sought or 
required routine medical treatment for PUD, other than the 
fact that he used Tagamet on an "as needed" basis.  The 
veteran was scheduled for subsequent VA examinations, but 
failed to appear for such examinations in June 2002 and 
August 2003.  Any evidence which might have been produced 
favorable to the veteran's appeal is thus unavailable.  In 
this regard, the Board would point out that when a VA 
examination is scheduled in conjunction for a claim for 
increase, and a claimant fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  Because the veteran  did appear for the initial 
examination scheduled in August 2002, the Board has not 
followed the regulation requiring denial of the claim.  

A preponderance of the evidence on file is against an 
evaluation in excess of 10 percent for the veteran's peptic 
ulcer disease.  The most recent and only VA examination 
conducted in August 2002 includes an upper GI air contrast 
with barium study which reveals that the duodenum is grossly 
normal and which reveals no current ulceration.  The VA 
examination itself revealed no serious symptoms other than 
occasional epigastric distress.  There was no weight loss 
demonstrated.  There was no hematemesis or melena.  The 
clinical evidence on file does not show that the veteran 
seeks or requires routine clinical treatment for ulcer other 
than using Tagamet on an as-needed basis.  Accordingly, the 
presently assigned 10 percent evaluation fairly and 
adequately describes the veteran's symptoms as mild with 
recurring symptoms once or twice yearly.  The clinical 
evidence on file does not show or more closely approximate 
moderate constant symptoms or recurring episodes of severe 
symptoms 2 or 3 times per year averaging 10 days in duration.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
peptic ulcer disease is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


